                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


UNITED STATES OF AMERICA,                     4:13-CR-20175-TGB

                 Plaintiff,

                                           ORDER DENYING
      vs.                              DEFENDANT’S MOTION FOR
                                        RELIEF FROM JUDGMENT
RICHARD ELMER HEADINGS,

                 Defendant.


     On November 21, 2013, Defendant Richard Elmer Headings pled

guilty to distribution of child pornography pursuant to a written Rule 11

Plea Agreement. ECF No. 17. Defendant filed a motion to vacate his

sentence (ECF No. 29), which the Court denied on September 6, 2016.

ECF No. 43. On April 19, 2018, Defendant filed a motion under Federal

Rule of Civil Procedure 60(b)(6) requesting the Court to “reissue the

original judgment of conviction so that a timely appeal can be taken by

Defendant[.]” ECF No. 44, PageID.223. Defendant seeks relief under

Rule 60(b)(6) on the ground that his counsel was ineffective because he

allegedly refused to file a notice of appeal after Defendant pled guilty
under a Rule 11 Plea Agreement that contained a waiver of his right to

appeal. Id. at PageID.224.

  I.     Legal Standard

       Federal Rule of Civil Procedure 60(b)(6) is a “catchall provision”

available “only in exceptional or extraordinary circumstances which are

not addressed by the first five numbered clauses of the Rule” and “only

as a means to achieve substantial justice.” Olle v. Henry & Wright Corp.,

910 F.2d 357, 365 (6th Cir. 1990) (internal quotation marks and citation

omitted). Such exceptional or extraordinary circumstances “rarely occur”

in the habeas context. Sheppard v. Robinson, 807 F.3d 815, 820 (6th Cir.

2015) (quoting Gonzalez v. Crosby, 545 U.S. 524, 535 (2005)).

       A Rule 60(b)(6) motion must be made “within a reasonable time,”

Fed. R. Civ. P. 60(c)(1), and necessitates “a case-by-case inquiry that

requires the trial court to intensively balance numerous factors,

including the competing policies of the finality of judgments and the

incessant command of the court's conscience that justice be done in light

of all the facts.” Thompson v. Bell, 580 F.3d 423, 442 (6th Cir. 2009)

(quoting Blue Diamond Coal Co. v. Trustees of UMWA Combined Benefits

Fund, 249 F.3d 519, 529 (6th Cir. 2001)) (alteration omitted). When more


                                    2
than a year has passed since the issuance of the order a defendant seeks

relief from, neglect is an insufficient basis for granting relief under Rule

60(b)(6). Klapprott v. United States, 335 U.S. 601, 613 (1949) (“And of

course, the one year limitation would control if no more than ‘neglect’ was

disclosed by the petition. In that event the petitioner could not avail

himself of the broad ‘any other reason’ clause of 60(b).”).

  II.     Discussion

        The Court denied Defendant’s 28 U.S.C. § 2255 motion on

September 6, 2016. ECF No. 43. Defendant elected not to appeal the

denial of his § 2255 motion, and waited more than a year and half to file

the instant motion under Rule 60(b)(6). Defendant missed the thirty-day

time limit to file an appeal under Federal Rule of Appellate Procedure

4(a)(1)(A), and now seeks relief under Rule 60(b)(6). Defendant provides

no explanation for the year and a half delay before filing his Rule 60(b)(6)

motion.

        With respect to the substance of Defendant’s 60(b)(6) motion,

Defendant’s sole contention is that the Court erred in its September 6,

2016 Order by not permitting Defendant to file a belated direct appeal

where he allegedly requested his attorney to file an appeal, but he did


                                     3
not do so. There is some support for Defendant’s position based on the

ruling of the Sixth Circuit in Campbell v. United States, 686 F.3d 353

(6th Cir. 2012). Under Campbell, the Sixth Circuit found that, where a

defendant has requested his attorney to file an appeal, it would be

ineffective assistance of counsel for the attorney to fail to file the appeal,

even if the defendant waived his right to appeal in a written plea

agreement. The court of appeals further held that an evidentiary hearing

should be held by the district court to make a factual finding as to

whether the defendant actually requested his attorney to file the appeal.

See Campbell, 686 F.3d at 359. Where such a finding is made in the

defendant’s favor, he would be entitled to a late-filed direct appeal.

      Neither Defendant nor Plaintiff cited Campbell in their § 2255

briefing. This Court did not discuss Campbell in its September 6, 2016

Order denying Defendant’s petition for relief under § 2255, and did not

conduct any evidentiary hearing to make a factual finding on the veracity

of Defendant’s claim that he requested his attorney to file an appeal. The

Court’s September 6, 2016 Order focused on the fact that Defendant

knowingly and voluntarily waived his right to both a direct and collateral

appeal in his plea agreement. ECF No. 43. In these circumstances,


                                      4
“[o]nly challenges to the validity of the waiver itself will be entertained

on appeal.” United States v. Toth, 668 F.3d 374, 377 (6th Cir. 2012);

United States v. Atkinson, 354 F. App’x 250, 252 (6th Cir. 2009) (“[a]

waiver of appeal rights may be challenged on the grounds that it was not

knowing and voluntary, was not taken in compliance with Fed. R. Crim.

P. 11, or was the product of ineffective assistance of counsel”).

      In his original § 2255 motion, Defendant contended that his counsel

was ineffective before the Court for: (i) failing to file a direct appeal; (ii)

allowing Defendant to accept a plea with a direct and collateral appeal

waiver; (iii) not objecting to “government use[] [of] over-intrusive

software”; (iv) not verifying information in the PSR “regarding an ‘affair’

with a ten-year old”; (v) not “allow[ing] a lie detector test to clear

[Defendant]”; (vi) not providing Defendant with adequate time to review

the PSR and a sufficient explanation of the contents of the PSR; (vii) not

seeking to suppress certain evidence; (viii) not advocating for a downward

departure based on substantial assistance; (ix) not “rais[ing] defenses”;

and (x) not advocating for a departure based on Defendant’s health

condition. ECF No. 29. Apart from Defendant’s challenge to the validity

of appeal waivers generally, which fails for the reasons discussed in the


                                      5
Court’s September 6, 2016 Order, none of Defendant’s arguments go to

the validity of his knowing and voluntary acceptance of his plea

agreement. See Toth, 668 F.3d at 379 (upholding appeal waiver in plea

agreement). Thus, any belated direct appeal by Defendant would have

been futile. For this reason, the Court denied Defendant’s initial § 2255

motion.

      Defendant did not appeal this Court’s denial of his original § 2255

motion. He did not challenge the Court’s failure conduct an evidentiary

hearing by taking an appeal, but rather waited approximately a year and

half to file this motion under Rule 60(b)(6). Defendant has provided no

explanation for his delay, and the Court therefore cannot conclude that

Defendant’s delay in bringing his Rule 60(b)(6) motion is reasonable or

the product of anything more than neglect. See Klapprott, 335 U.S. at

613; see, e.g., Gonzalez, 545 U.S. at 536–37 (finding that petitioner’s

eight-month delay in bringing Rule 60(b)(6) motion was not diligent and

weighed against granting relief). Defendant’s unexplained year and a

half delay in bringing the instant motion weighs against Rule 60(b)(6)

relief.




                                    6
     In ruling on a Rule 60(b)(6) motion, the Court must determine

whether “exceptional or extraordinary circumstances” exist and whether

relief under Rule 60(b)(6) is required to “achieve substantial justice.” See

Olle, 910 F.2d at 365. The question presented, therefore, is whether the

Court’s error in failing to grant Defendant a hearing on his claim that he

requested his attorney to file an appeal, considering apparent futility of

that appeal, qualifies as an “exceptional or extraordinary circumstance”

justifying relief under Rule 60(b)(6). See Kelmendi v. Detroit Bd. of Educ.,

780 F. App’x 310, 313 (6th Cir. 2019) (“[Plaintiff] must also show

something more than purported errors in the district court’s legal

reasoning in the opinion accompanying the underlying judgment . . . [in]

his Rule 60(b)(6) motion.”).

     The Court finds that three circumstances exist that suggest the

failure to conduct an evidentiary hearing is not the kind of extraordinary

or exceptional circumstances that would justify relief.            First, as

mentioned above, Defendant had the opportunity to appeal this Court’s

original § 2255 ruling in order to correct the error of the lack of a hearing,

but Defendant did not appeal. Second, Defendant was dilatory in seeking

relief under Rule 60(b), waiting for more than a year and a half before


                                      7
filing this motion. Finally, as explained in the Court’s original § 2255

order, even if the Court had conducted a hearing and found that

Defendant had requested his attorney to file an appeal, but the attorney

had failed to do so, such an appeal was destined to fail because Defendant

knowingly and voluntarily gave up his right to appeal and Defendant

does not mount a substantive challenge to the validity of that waiver.

        Given these circumstances, the Court does not find that the

grounds set forth in the motion are so extraordinary or exceptional that

Rule 60(b)(6) relief is necessary to achieve substantial justice.

        For the reasons above, Defendant’s Motion for Relief from

Judgment (ECF No. 44) is DENIED.1 Defendant may appeal this Order

within 30 days of the date below.

    DATED this 3rd day of December, 2019.

                                        BY THE COURT:


                                        /s/Terrence G. Berg
                                        TERRENCE G. BERG
                                        United States District Judge

1Since Defendant’s Rule 60(b)(6) motion ultimately seeks the opportunity for a direct
appeal and does not assert a substantive basis for relief from his conviction, the Court
does not construe Defendant’s Rule 60(b)(6) motion as a successive § 2255 motion. See
In re Nailor, 487 F.3d 1018 (6th Cir. 2007). Consequently, Defendant may seek
appellate review of this Order without seeking authorization to file a successive §
2255 motion.
                                           8
